Title: Adams’ Notes of Authorities: Court of Vice Admiralty, Boston, 1768
From: Adams, John
To: 


       Doane’s Whale.
       Grotius B. 2, Chap. 8, §. 2. How long Beasts Birds and Fishes, may be said to be no Body’s, admits of some Dispute.
       §. 3. “The Roman Lawyers say, We lose our Property in wild Beasts, as soon as ever they recover their natural Liberty: But in all other Things the Property acquired by Possession does not cease with the Loss of Possession. Nay it gives us a Right even to claim and recover our Possession. And Whether they be taken away from us by another, or get away of themselves, as a fugitive slave, it is all one.”
       Inst. Lib. 2, Tit. 1, §. 12. “De rerum divisione et de adquirendo ipsarum dominio. Ferae igitur Bestiae et Volucres, et Pisces, et omnia animalia, quae mari, Coelo, et Terra nascuntur: simulatque ab aliquo capta fuerint, jure gentium, statim illius esse incipiunt. Quod enim ante nullius est, id, naturali Ratione, occupanti conceditur. Quicquid autem eorum ceperis, eousque tuum esse intelligitur, donec tua custodia coercetur. Cum vero tuam evaserit Custodiam, et in Libertatem naturalem sese receperit, tuum esse definit, et rursus occupantis fit. Naturalem autem Libertatem recipere intelligitur, cum vel occulos tuos effugerit vel ita sit in Conspectu tuo ut difficilis sit ejus Persecutio.”
       §. 13. “Illud quaesitum est, an si Fera Bestia ita vulnerata sit, ut capi possit, statim tua esse intelligatur. Et, quibusdam placuit, statim esse tuam et eousque tuam videri donec eam persequaris. Quod si defieris persequi: definere esse tuam, et rursus fieri occupantis. Alii vero putaverant non aliter tuam esse quam si eam ceperis. Sed posteriorem sententiam nos confirmamus, quod multa evidere soleant ut eam non capias.”
       Vid. same Law in same Words: Digest Lib. 41. Tit. 1. “De adquirendo Rerum Dominio.”
       §. 5. “Naturalem &c. illud quaesitum est an fera bestia, quae ita vulnerata sit, ut capi possit statim nostra esse intelligatur. Trebatio placuit statim nostram esse, et eo usque nostram videri donec eam persequamur. Quod si defierimus eam persequi: definere nostram esse, et rursus fieri occupantis. Itaque si per hoc tempus, quo eam persequimur, alius eam ceperit eo animo ut ipse lucrifacerit: furtum videri nobis eum commisisse. Plerique non aliter putaverunt eam nostram esse, quam si eam ceperimus: quia multa accidere possunt, ut eam non capiamus: quod verius est.”
      